Citation Nr: 1526526	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-31 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a chronic lumbar spine disability.

2. Entitlement to service connection for a chronic left knee disability.

3. Entitlement to service connection for a chronic right lower leg skin disability.

4. Entitlement to service connection for a chronic left lower leg skin disability.

5. Entitlement to service connection for a right foot plantar wart with onychomycosis of the great and middle toenails.

6. Entitlement to service connection for onychomycosis of the left great toenail.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel

INTRODUCTION


The Veteran served on active duty from November 1992 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1. A current lumbar spine disability did not have its onset during service and is not otherwise related to service.  Lumbar spine arthritis was not manifested in service or within one year following service.

2. A current left knee disability did not have its onset during service and is not otherwise related to service.  

3. Bilateral lower leg insect bites resolved.  A current lower leg skin disability did not have its onset during service and is not otherwise related to service.  

4. Onychomycosis was not manifested in service and is unrelated to service.

5.  The current right foot plantar wart did not have its onset during service and is not otherwise related to service.  


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 

2. The criteria for establishing service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3. The criteria for establishing service connection for a right lower leg skin disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4. The criteria for establishing service connection for a left lower leg skin disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5. The criteria for establishing service connection for a right foot plantar wart with onychomycosis of the great and middle toenails have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6. The criteria for establishing service connection for onychomycosis of the left great toenail have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in July 2011.  The claims were last adjudicated in September 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, VA treatment records and examination reports, and lay statements have been associated with the record.  

In August 2011, VA provided the Veteran with a VA examination, and in October 2011, VA obtained a medical opinion addressing whether there is any current spine, knee, lower leg, and foot disabilities and, if so, whether they had their onset during or were caused by active service.  The examination and medical opinion are adequate, as the examination report and medical opinion thoroughly and accurately described the disabilities, and provided an analysis to support any conclusions.  The examination was conducted after a review of the medical records and with a history obtained from the Veteran.  The medical opinion was provided after a review of the claims file and VA medical center records.  Therefore, the Board finds that this examination and medical opinion is adequate and allows the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




Analysis

The Veteran claims that he sustained injuries while in service and that the injuries still bother him in his daily activities.  Each type of claim will be analyzed separately below.

1.  Lumbar spine disability.

The Veteran claims that he has had back pain since he left service, although he did not seek treatment for it in the past.  See January 2011 VA Primary Care Note.

Service treatment records show treatment for back pain in August 1994.  The Veteran was diagnosed at that time with mechanical low back pain.  In his medical history report at separation, the Veteran endorsed recurrent back pain, but he denied arthritis, rheumatism, and bursitis.  The Veteran noted that he suffered back pain off and on for the prior six years.  The separation examination found his spine to be normal.  The examiner noted that the Veteran suffered multiple back muscular strains with no sequelae.  

Post-service, the Veteran was first treated for his low back in January 2011.  At the time, he stated he had low back pain since he left the service, but he did not seek medical help in the past.  An October 2011 treatment record showed a negative X-ray for fracture and subluxation, and there were no significant degenerative changes.  The treatment was naproxen.

In the August 2011 VA examination, the Veteran reported that he injured his back while doing field exercise training.  He stated that he was required to run 25 feet then fall to the ground to set up a tripod and shoot.  He reported that when he fell, he heard and felt a snap in his back and had an immediate sharp pain.  He claims the course of his symptoms has been progressively worse since onset.  On examination, a spasm to the right and left paraspinal muscle was noted.  The diagnosis was degenerative joint disease (DJD).

The subsequent October 2011 VA medical opinion concluded that it is less likely than not that the current lumbar DJD is a continuation of the mechanical low back pain treated during military service.  The examiner reasoned that the mechanical low back pain treated during military service was self-limiting, that there was no evidence of lumbar DJD during service, and that lumbar DJD is not a natural progression of mechanical low back pain.

After a review of the evidence of record, the Board finds that service connection for a lumbar spine disability is not warranted because the preponderance of the credible and probative evidence weighs against a nexus between the current disability and in-service manifestations.

Here, the Veteran's claims that he injured his back in-service are credible and supported by the evidence, however, the Veteran also claims that his in-service low back pain continued after service and is connected to the current low back pain.  In contrast, the VA examiner found that the current DJD is not related to the in-service manifestations.  The Board finds the VA examiner's opinion highly probative, in particular the examiner's reasoning that the mechanical low back pain in service was self-limiting and that lumbar DJD is not a natural progression of mechanical low back pain.  Consequently, the Board assigns the VA examiner's opinion much greater weight than the Veteran's lay contentions because the examiner has greater knowledge, training, and experience than does the Veteran in assessing and discussing medical etiologies.  

Additionally, a chronic disease, specifically arthritis, was not "noted" during service.  There is no credible evidence that the Veteran had characteristic manifestations of the chronic disease process during service or within one year of separation.  As noted above, the in-service manifestations of low back pain are attributable to mechanical low back pain that is self-limiting per the examiner.

Accordingly, the preponderance of the evidence is against the claim of service connection for a chronic lumbar spine disability.  As such, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.  Thus, service connection is not warranted.
2.  Left knee disability.

The Veteran claims he sprained his left knee in-service and that the injury still bothers him.  The record shows that in service, the Veteran was treated for left knee pain in February 1993.  At that time, he reported that he hurt his knee during "STT" when he fell on it after rushing.  He denied twisting the knee.  In March 1993, he complained that the pain had not gone away.  The diagnosis was overuse and he was restricted from running, jumping and marching for seven days.  In July 1994, he was again treated for left knee pain after injuring it playing football the day before.  He had full range of motion, normal contour, and alignment.  There was no swelling and effusion.  There were negative drawers, McMurray's and other signs.  The assessment was a contusion.

At separation from service, the Veteran denied swollen and painful joints, arthritis, rheumatism and bursitis, and a trick or locked knee.  The separation examination found the Veteran's lower extremities to be normal.

In the August 2011 VA examination, the Veteran reported the onset of left knee problems as 1993.  He claimed there have been intermittent symptoms with remission since.  The examiner noted that he uses a left knee brace intermittently.

X-rays showed a normal alignment, no fracture, or dislocation, and indeterminate joint effusion.  There was active movement against full resistance in the knee.  Knee extension was 0 to 180 degrees.  Knee flexion was 0 to 120 degrees.  There was objective evidence of painful motion, and pain on motion.  The examiner concluded that the Veteran had had a left knee contusion in-service, which healed.  

On this record, the Board finds that service connection for a left knee disability is not warranted because the preponderance of the credible and probative evidence weighs against a nexus between the current disability and in-service manifestations.  In that regard, the service treatment records demonstrate that treatment for knee pain in-service occurred in February and March 1993 and then again in July 1994.  At separation from service, the Veteran did not identify knee pain or injury in his service medical history, although he identified other medical conditions.  In the August 2011 VA examination report, the examiner opined that the Veteran had an in-service contusion, which healed.

The VA examiner's opinion that the in-service contusion healed is interpreted by the Board as an opinion that there is no nexus between the in-service injuries and the current knee disability.  In this regard, the Board finds this opinion outweighs the Veteran's lay statements that the Veteran has had intermittent symptoms of the injury since service.  The Board makes this finding because the VA examiner has greater knowledge, training, and experience in assessing medical etiologies than does the Veteran.  Furthermore, the Veteran's contentions are contradicted by his denial at service separation of a trick or locked knee, and are contradicted by the separation examination's finding that the Veteran's lower extremities were normal.  

Accordingly, the preponderance of the evidence is against the claim of service connection for a chronic left knee disability.  As such, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.  Thus, service connection is not warranted.

3.  Lower leg skin disabilities.

The Veteran's claims of service connection for a bilateral lower leg condition were initially non-specific.  In the August 2011 VA medical examination, the Veteran subsequently reported that while he was deployed to the Panamanian jungle, he had a sudden onset of burning in his leg when fire ants bit him.  He claims that since then, he has had intermittent symptoms with remission.  Service treatment records show that in May 1994, the Veteran was treated for an infected abrasion of the right shin with possible cellulitis.  In November 1994, the Veteran complained of intermittent recurrent pruritus of the right lower leg in his boot area.  The assessment was a possible fungal infection.  In December 1994, the Veteran was treated for pain in the right lower leg with a small amount of swelling.  The Veteran reported that his leg was painful to the touch and that he had difficulty walking and standing for more than a few minutes.  He claims he had a similar problem while in Panama and denied recent trauma.  The treatment record identified it as a lichenified patch.  At separation from service, the Veteran denied skin diseases, swollen or painful joints, and cramps in the legs.  The examination at separation from service found normal skin and lower extremities.

At the August 2011 VA examination, the Veteran reported that the course of his symptoms have been intermittent with remissions.  He has tried various "port creams" but these were not beneficial.  The Veteran stated that the pain feels like it is on the inside.  The VA examiner diagnosed the Veteran with insect bites that healed without residuals.  

On this record, the Board finds that service connection for a bilateral lower leg skin disability is not warranted because the preponderance of the credible and probative evidence weighs against a finding of a current disability relating to skin diseases.  In that regard, the August 2011 VA examiner conducted a skin examination.  Therein, no lower leg skin abnormalities were found.  Moreover, as to the Veteran's reported in-service injury due to fire ant bites, the examiner found the bites to have healed.  

The Board finds the VA medical opinion outweighs the Veteran's lay statements that the Veteran has had intermittent symptoms of the injury since service.  The Board makes this finding because the VA examiner has greater knowledge, training, and experience in assessing medical etiologies than does the Veteran.  Furthermore, the Veteran's contentions are contradicted by his denial at service separation of skin diseases, and are contradicted by the separation examination's finding that the Veteran's skin and lower extremities were normal.  

Accordingly, the preponderance of the evidence is against the claim of service connection for a bilateral lower leg skin disability.  As such, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.  Thus, service connection is not warranted.

4.  Foot disabilities.

The Veteran contends he is entitled to service connection for a foot condition.  Service treatment records show that in February 1993, the Veteran complained of blisters on both feet from the friction of his boots.  The diagnosis was plantar warts and they were treated by scraping away excess calloused skin and applying moleskin.  In March 1993, the Veteran was treated for a plantar wart of the right foot.  In June 1993, a plantar wart on his left foot was cut down with a surgical blade.  In January 1994, a service treatment note indicates the Veteran was treated for excision of a plantar lesion of the left foot.  In 1994, the core of his left plantar wart fell out and he was left with a 2 centimeter deep hole.  There was regrowth noted.  June 1994 records show parakeratosis of the left foot.  In August 1994 the Veteran was treated for a left foot fungal infection.  

At separation from service, the Veteran endorsed foot trouble, however, he denied skin diseases.  The Veteran noted on his medical history report that he suffered plantar warts.  The examiner remarked in response to the note that there were no actual warts.  The examination at separation found normal feet and skin.  

At the August 2011 VA examination, the Veteran reported that during the basic training graduation march, he developed blisters on the bottom of his feet that burst and bled.  He reported being seen in sick call, advised that he had plantar warts, and was placed on profile for about a week.  The Veteran claimed the course since onset has been progressively worse.

The August 2011 VA examiner found a lesion on the plantar surface of right foot, at the base of the 2nd and 3rd toes.  The examiner stated that this lesion has the gross appearance of a plantar wart, however, there is some increased pigmentation that is concerning for the possibility of melanoma.   The examiner also found bilateral great toe and right middle toe onychomycosis.

The October 2011 VA medical opinion concluded that the current onychomycosis of the bilateral feet and plantar wart of the right foot are not a continuation of the parakeratosis secondary to the left foot plantar wart and the left foot tinea treated during service.  The examiner reasoned that there is no evidence of onychomycosis during military service.  The examiner further reasoned that the plantar wart treated in service was of the left foot at the head of the 4th metatarsal whereas the current plantar wart is on the right foot.  The examiner moreover stated that the in-service tinea was an acute fungal skin infection of the left foot that was treated with topical medication during service.

On this record, the Board finds that service connection for a bilateral onychomycosis disability of the bilateral feet and a right foot plantar wart disability are not warranted because the preponderance of the credible and probative evidence weighs against a finding that the current disabilities are related to service.  In that regard, the August 2011 VA examination and October VA medical opinion are highly probative.  The August 2011 VA examiner conducted a skin examination in which onychomycosis was found on each foot.  The October 2011 VA medical examiner, after reviewing the evidence, found that there was no evidence of onychomycosis in service.  The examiner found that the fungal infection in-service was tinea, which was acute and resolved.  Thus, this evidence demonstrates no medical connection between onychomycosis and tinea.

With regards to plantar warts, the examiner found only a plantar wart-like lesion on the right foot, with none on the left foot.  Although there was treatment for a right foot plantar wart in service, see March 1993 service treatment records, there were no plantar warts noted at separation from service.  The Board finds the examiner's notations on the separation report of medical history to be of great probative weight because the examiner's attention was directed to look for plantar warts by the Veteran's reported history.  

Additionally, the Board finds the VA examination report and medical opinion, as well as the medical history and examination reports at separation from service outweigh the Veteran's lay statements that the Veteran has had intermittent symptoms of the diseases since service.  The Board makes this finding because the medical examiners have greater knowledge, training, and experience in assessing medical etiologies than does the Veteran.  Furthermore, the Veteran's contentions are contradicted by his denial at separation of skin diseases, and the separation examination's finding that the Veteran's skin was normal.  

Accordingly, the preponderance of the evidence is against the claim of service connection for bilateral onychomycosis and right foot plantar wart.  As such, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.  Thus, service connection is not warranted.


ORDER

Service connection for a chronic lumbar spine disability is denied.

Service connection for a chronic left knee disability is denied.

Service connection for a chronic right lower leg skin disability is denied.

Service connection for a chronic left lower leg skin disability is denied.

Service connection for a right foot plantar wart with onychomycosis of the great and middle toenails is denied.

Service connection for onychomycosis of the left great toenail is denied.




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


